per curiam:
Se nos solicita la revocación de una sentencia emitida por el Tribunal de Apelaciones. Mediante la sen-tencia recurrida, el foro intermedio apelativo modificó la Sentencia dictada por el Tribunal de Primera Instancia y luego confirmó. Concluyó que no procedía el pago de la me-sada por despido injustificado reclamado por la querellante de autos. Sostuvo que ésta no había sido objeto de un des-pido, como alegó, sino que había renunciado voluntaria-mente a su empleo. Redujo, además, la partida concedida por el foro primario en concepto de salarios devengados y no satisfechos. No obstante, coincidió con el foro primario al determinar que la querellante de autos no podía ser con-siderada como “administrador” para ser exenta de las dis-posiciones de la Ley de Horas y Días de Trabajo por no concurrir todos los requisitos dispuestos en el Reglamento Núm. 13 de la Junta de Salario Mínimo de Puerto Rico *596(Reglamento Núm. 13).(1) De otra parte, confirmó la deter-minación del Tribunal de Primera Instancia respecto a la procedencia de intereses legales sobre las partidas conce-didas en concepto de horas extras. Veamos los hechos que originan el presente recurso.
I
Oriental Bank & Trust (Oriental) es una institución bancaria que ofrece una variedad de productos financieros a la ciudadanía, como préstamos hipotecarios de tipo con-vencional, veteranos y F.H.A.
La señora María Teresa Malavé Serrano trabajó para Oriental desde el 9 de noviembre de 1992 como Oficial de Mercadeo hasta el 3 de agosto de 2001. Como parte de sus responsabilidades en ese puesto, la señora Malavé Serrano se encargaba de vender hipotecas e instrumentos de inversión. Su salario inicial en el referido puesto era de mil dólares mensuales, además de comisiones pagaderas a base de los préstamos que vendiera. Un año y medio des-pués de trabajar para Oriental, el título del puesto cambió a Ejecutivo de Cuentas (Account Executive) y luego a Eje-cutivo de Cuentas Hipotecarias (Mortgage Account Executive). Sus funciones en este puesto consistían en vender los diferentes productos hipotecarios de Oriental. En-tre las tareas que realizaba estaban hacer llamadas para ofrecer los servicios en general de Oriental, atender los clientes que acudían al banco (de los cuales el 80% eran walk-ins), entrevistarlos para conocer sus necesidades, identificar los productos que se le podían ofrecer, verificar cuál de los productos se ajustaba al presupuesto del cliente potencial, solicitar la documentación necesaria, evaluar las deudas del cliente, tramitar estudios de título e informes de crédito y otras funciones dirigidas a procesar un préstamo.
*597El título de su puesto como Mortgage Account Executive fue cambiado a Senior Mortgage Advisor. A pesar del cam-bio de nombre, sus funciones continuaron siendo las mis-mas, tanto bajo el puesto Mortgage Account Executive como bajo el puesto Senior Mortgage Advisor. Para 1994, el sis-tema de pago de comisiones en Oriental también cambió. Bajo este nuevo esquema, los días quince de cada mes Oriental depositaba en la cuenta de la señora Malavé Serrano la cantidad de mil quinientos dólares en concepto de lo que el banco llamaba draw o adelanto. Según surge del expediente ante nos, el exceso en producción de esos mil quinientos dólares se iba acumulando para pagarse cada seis meses.(2)
El 3 de agosto de 2001, la señora Malavé Serrano re-nunció a su trabajo por, alegadamente, no haber recibido durante el año 2001 el exceso de comisiones. Alegó que su situación económica y familiar se vio afectada por la merma en sus ingresos, ya que no existía una relación justa y proporcionada entre el sistema de pago de Oriental y las responsabilidades asignadas.
El 5 de febrero de 2002, la señora Malavé Serrano pre-sentó una reclamación judicial contra Oriental. La quere-lla se instó bajo el procedimiento especial sumario que dis-pone la Ley Núm. 2 de 17 de octubre de 1967, según enmendada (Ley Núm. 2).(3) Reclamó la suma de $187,237.40 en concepto de horas extras trabajadas y no pagadas, más una cantidad igual como penalidad; $16,989.15 en concepto de vacaciones, más una cantidad igual como penalidad; $9,600 en concepto de indemniza-ción por despido constructivo e injustificado; $400 en con-cepto de bono de navidad, más una cantidad igual como penalidad, y $37,000 en concepto de salarios dejados de devengar, más una cantidad igual como penalidad. Entre otras cosas, sostuvo que en varias ocasiones, sin razón al-*598guna, Oriental le redujo su salario a quinientos dólares mensuales. (4)
Oriental contestó oportunamente la referida querella, negando las alegaciones principales de la demanda. Res-pecto al pago de horas extras, alegó afirmativamente que la querellante de autos era una empleada exenta del pago de horas extras, en conformidad con las disposiciones de la Ley de Horas y Días de Trabajo,(5) Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico(6) (Ley de Salario Mínimo), y el Fair Labor Standards Act.(7) Sostuvo que la reclamación estaba total o parcialmente prescrita y que la señora Malavé Serrano no fue despedida de su empleo por Oriental, sino que renunció a su empleo voluntariamente/8)
El 13 de agosto de 2002, Oriental presentó ante el Tribunal de Primera Instancia una Solicitud de Desestima-ción Parcial/9) En síntesis, solicitó la desestimación de las partidas reclamadas en la querella en concepto de salarios devengados previo al 3 de agosto de 1998 por estar prescritas/10) La señora Malavé Serrano se allanó.
El 6 de febrero de 2002, Oriental presentó ante el foro primario una Solicitud de Sentencia Sumaria. Solicitó la desestimación de las reclamaciones por horas extras y va-caciones, ya que, según alegó, la querellante de autos no tenía derecho a tales beneficios por ser una empleada exenta bajo la Ley de Horas y Días de Trabajo y bajo la Ley de Salario Mínimo. La señora Malavé Serrano presentó *599una Réplica a Solicitud de Sentencia Sumaria y Moción de Sentencia Sumaria a Favor de Querellante.(11)
El 29 de mayo de 2003, el foro primario dictó sentencia sumaria en la que declaró “con lugar” la querella incoada.(12) Tras analizar las funciones realizadas por la señora Malavé Serrano a la luz de la definición del término “administrador” provista en el Reglamento Núm. 13, con-cluyó que ésta no podía ser considerada como administra-dora, a los efectos de estar exenta de los beneficios consi-derados en la referida legislación protectora. Entendió que las tareas de la querellante de autos no estaban relaciona-das con la preparación de normas sobre la dirección de los negocios de Oriental ni con sus operaciones generales. Añadió que el margen para el juicio propio y de adjudica-ción de casos era muy poco y que el ejercicio de la discre-ción era aun menor, pues otros aprobaban las normas para cualificar y la querellante no podía eximir de esos requisi-tos a los solicitantes. Puntualizó que “[l]a llamada discre-ción del empleado, en términos prácticos, se materializaba en una fórmula de ‘te aprobarán el préstamo si cumples con todos los requisitos dispuestos en la reglamentación de Oriental’ ”.(13) Concluyó que la querellante se vio forzada a renunciar debido a las actuaciones de su patrono, lo que constituye despido injustificado.(14) Ordenó el pago de $142,209.60 en concepto de horas extras; $26,000 en con-cepto de salarios dejados de percibir; $9,158.40 en concepto de vacaciones, y $10,917.41 en concepto de mesada e inte-reses legales al 5.25%. Impuso, además, el pago de costas, gastos y honorarios de abogado. Copia de su notificación a las partes fue archivada en autos el 11 de agosto de 2003.
Inconforme, Oriental acudió al Tribunal de Apelaciones mediante un recurso de certiorari. El 15 de abril de 2004, el foro intermedio apelativo emitió una sentencia para mo-*600dificar la sentencia dictada por el foro primario. Específi-camente, revocó la concesión de $10,917.41 en concepto de mesada por despido injustificado y redujo el monto de sa-larios dejados de percibir a $4,000, más la penalidad correspondiente. Así modificada, confirmó la Sentencia emitida por el Tribunal de Primera Instancia en todos los aspectos.
Ambas partes solicitaron al foro intermedio apelativo la reconsideración de su dictamen. Denegadas ambas solici-tudes, Oriental acudió ante nos mediante un recurso de certiorari y señaló los errores siguientes:

Err[ó] el foro apelativ[o, a]l confirmar que la demandante no reunía los requisitos para considerarse “administradora” y [,} por ende, estar exenta de las leyes laborales.

Err[ó] el foro apelativ[o, a]l confirmar la imposición a Oriental del pago de determinadas sumas por concepto de horas extras y vacaciones, sin que se hubiese celebrado un juicio plenario y sin que la demandante presentara su prueba.
Err[ó\ el foro apelativ[o, d\l confirmar que procede la imposi-ción de intereses “post sentencia” al 5.25%. Solicitud de certio-rari, págs. 12-13.
Examinadas las comparecencias de las partes y los autos del presente caso, nos encontramos en posición de resolver.
II
A. Nos corresponde determinar si actuó correctamente el foro intermedio apelativo al confirmar la determinación del foro primario, de que la señora Malavé Serrano no re-unía los requisitos para ser considerada como un “administrador”. Veamos.
La Ley de Horas y Días de Trabajo establece la jornada de trabajo de los empleados a quienes les aplica y el derecho al cobro de horas extras por el trabajo realizado en exceso de dicha jornada diaria. No obstante, por mandato legislativo expreso, esta ley no incluye a los ejecuti-*601vos, administradores ni profesionales, según estos térmi-nos han sido definidos por la Junta de Salario Mínimo de Puerto Rico (Junta de Salario Mínimo).(15)
Asimismo, la Ley de Salario Mínimo dispone ex-presamente que sus disposiciones no aplicarán a los “ ‘administradores’, ‘ejecutivos’ y ‘profesionales’, según dichos términos son definidos mediante el Reglamento Número 13 de la Junta de Salario Mínimo 29 L.P.R.A. sec. 250f(b).
En conformidad con la referida disposición, la Junta de Salario Mínimo promulgó el Reglamento Núm. 13 (Reglalmento Núm. 4267, 4ta edición, 1990). Este cuerpo reglamentario se estableció con el propósito de definir los referidos términos “administrador”, “ejecutivo” y “profesional”. El Art. Ill del referido Reglamento, entonces vigente, definía el término administrador como
[c]ualquier empleado que reúna los siguientes requisitos:
(a) que desempee trabajos de oficina o trabajos fuera de ofi-cina que no sean de naturaleza manual, estando el trabajo directamente relacionado con las normas de la dirección de la empresa o con las operaciones generales del negocio del pa-trono o de los clientes del patrono; y
(b) que usual y regularmente ejerza discreción y juicio in-dependiente; y
(c) 1- que regular y directamente ayude al dueo de la em-presa, o a una persona empleada en la capacidad de adminis-trador o de ejecutivo, según estos términos se definen en el presente reglamento; o
2- que realice, solamente bajo supervisión general, tra-bajo de carcter técnico o especializado que requiera entrena-miento, experiencia o conocimientos especiales; o
3- que ejecute, solamente bajo supervisión general, en-comiendas y tareas especiales; y
(d) que no dedique más del 20, o en el caso de un empleado de un establecimiento de comercio al detal o de servicio, que no dedique hasta el 40 de las horas trabajadas en una semana de trabaj[o a] actividades que no estén directa o estrecha-mente relacionadas con el desempeo del trabajo descrito los Incisos (a), (b) y (c) de este Artículo III; y
*602(e) que reciba por sus servicios una compensación fija o a base de por ciento u honorarios, equivalente a un sueldo se-manal no menor de doscientos dólares ($200), excluyendo ali-mentos, vivienda u otros servicios.
(f) también significa cualquier empleado cuyo trabajo cum-pla con los requisitos dispuestos en los incisos (a) y (b) de este Artículo III y reciba por sus servicios una compensación fija, o a base de por ciento u honorarios, equivalente a un salario semanal no menor de doscientos noventa y cinco dólares ($295), excluyendo alimentos, vivienda u otros servicios. Re-glamento Núm. 13, supra, págs. 2.-3.
Hemos resuelto que la determinación de si un empleado es o no un “administrador” dependerá de la concurrencia de todos los requisitos enumerados en la referida disposición reglamentaria^16) La exclusión de un empleado de los beneficios reconocidos en la legislación laboral debe ser clara y debe interpretarse restrictivamente.(17) Al hacer dicha determinación, debemos analizar las funciones que efectivamente realiza cada empleado y no el título del puesto que ocupa. (18)
Del mismo modo, al evaluar si un empleado es o no un “administrador”, según lo define el referido cuerpo reglamentario, es necesario que éste realice un trabajo de una importancia sustancial para la dirección del negocio.(19) Hemos resuelto que la discreción y el juicio independiente a los que se refiere el Reglamento Núm. 13 debe ser real y sustancial sobre asuntos consecuentes.(20)
Al evaluar el expediente ante nos, resulta forzoso con-cluir que la señora Malavé Serrano no puede ser conside-rada como un “administrador”. La señora Malavé Serrano *603atendía los clientes que llegaban a Oriental y les orientaba sobre las diferentes alternativas de préstamos hipotecarios que ofrecía el banco. Además, completaba el expediente del potencial cliente con la documentación necesaria, evaluaba sus deudas y realizaba otras funciones dirigidas a procesar el préstamo (como tramitar estudios de título e informes de crédito). La decisión de si un cliente cualificaba o no para determinado producto se hacía a base de las políticas esta-blecidas por Oriental, las leyes que regulan la banca y la información provista por el cliente. Es decir, como correc-tamente puntualizó el foro primario en su Sentencia, la señora Malavé Serrano no tenía autoridad ni discreción para no seguir la política y las guías del banco, por lo que la aprobación de un préstamo hipotecario quedaba princi-palmente en manos de la institución financiera en cuestión. A la luz de lo anterior, la señora Malavé incumple con el primer requisito del Reglamento para cualificarla como “administrador”. El trabajo realizado por la señora Malavé Serrano no era de importancia sustancial para la dirección de Oriental. La señora Malavé Serrano tampoco reúne el segundo requisito para ser considerada una admi-nistradora; esto es, no ejercía discreción y juicio indepen-diente real y sustancial sobre asuntos de consecuencia para el banco. La aquí peticionaria, Oriental, arguye que la señora Malavé Serrano satisface este requisito porque te-nía potestad para determinar si un cliente cualificaba o no para un préstamo, y que no era una mera “procesadora de datos”. Arguye que era ella quien se relacionaba con los realtors y desarrolladores con el propósito de que le gene-raran negocios a Oriental, y como resultado de ello, obte-ner ingresos. Sostiene que una vez ante el cliente, ella re-copilaba toda su información personal y financiera, analizaba sus necesidades y, conforme a ello, le ofrecía aquel producto financiero que se ajustara a su realidad económica. Sostiene que era ella quien determinaba cuál producto le convenía al cliente entre la gama de productos *604de Oriental, por lo que ejercía discreción y juicio indepen-diente real y sustancial.(21) No compartimos su criterio.
Aunque la señora Malavé Serrano evaluaba la información del potencial cliente y podía determinar de entre los productos disponibles en Oriental, cuál era el que mejor se ajustaba a su realidad, no podía cambiar ni flexibilizar el cumplimiento de los requisitos establecidos por la entidad financiera para la aprobación final del préstamo. Es decir, ésta no tenía discreción alguna para aprobar el préstamo si el cliente no cumplía con los requisitos establecidos por Oriental a esos fines. Como correctamente puntualizó el foro primario, “[l]a llamada discreción del empleado, en términos prácticos, se materializaba en una fórmula de ‘te aprobarán el préstamo si cumples con todos los requisitos dispuestos en la reglamentación de Oriental’ ”.(22) Adviértase que la discreción y el juicio independiente que se exige debe ser real y sustancial sobre asuntos de consecuencia para la empresa. Además, el hecho de que un trabajador realice alguna labor menor de tipo discrecional no lo convierte automáticamente en un “administrador”.(23)
Las funciones realizadas por la señora Malavé Serrano no quedan enmarcadas en los requisitos reglamentarios para ser considerada “administradora”. Concluimos que la señora Malavé Serrano no cumplía con todos los requisitos reglamentarios para ser considerada como “administra-dor”, por lo que actuó correctamente el foro intermedio apelativo al confirmar lo que resolvió sobre esos extremos el Tribunal de Primera Instancia.
B. Oriental arguye que la sentencia sumaria dictada por el foro primario era improcedente pues, aún conclu-yendo que la señora Malavé Serrano no era una empleada exenta para fines de las leyes laborales, ésta estaba obli-*605gada a desfilar prueba admisible en evidencia y establecer la procedencia de sus reclamos de salario. Veamos.
La sentencia sumaria es el mecanismo procesal que confiere discreción al juzgador para dictar sentencia sin necesidad de celebrar una vista para mostrar evidencia. El tribunal, en el ejercicio de su discreción, puede dictarla sobre la totalidad de una reclamación o sobre cualquier controversia contenida en ella, cuando de los documentos admisibles en evidencia que se acompañan con la solicitud o que obran en el expediente del tribunal surge que no existe una legítima disputa de hechos que tenga que ser dirimida en vista para mostrar evidencia y que sólo resta aplicar el derecho/24)
En nuestro ordenamiento jurídico existe una clara política pública judicial de que los casos se ventilen en los méritos por nuestro interés de que todo litigante tenga su día en corte/25) Por ello, el mecanismo de sentencia sumaria sólo se debe utilizar cuando quien promueve ha establecido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a recobrar bajo cualquier circunstancia que resulte discernible de la prueba/26)
En los casos en que se reclama el pago de horas extras, hemos expresado que el peso de la prueba lo tiene el empleado demandante o querellante. Es éste quien tiene el deber de probar, mediante preponderancia de la prueba, no sólo que realizó una labor en exceso de la jornada ordinaria, sino también el número de horas extras trabajadas/27)
En el presente caso, Oriental solicitó la desestimación *606de las reclamaciones hechas por la señora Malavé Serrano por horas extras y vacaciones por ser una empleada exenta, excluida de las disposiciones de la Ley de Horas y Días de Trabajo y de la Ley de Salario Mínimo. La señora Malavé Serrano presentó la correspondiente réplica y una moción de sentencia sumaria a su favor. Posteriormente, el foro primario dictó sentencia sumaria a favor de la señora Malavé Serrano y resolvió finalmente todas las reclamacio-nes instadas por ésta en su Querella.
Arguye Oriental que el foro primario abusó de su discre-ción al resolver sumariamente todas las reclamaciones por-que lo que se le había planteado en la solicitud de senten-cia sumaria era la controversia relativa a si Malavé Serrano era una empleada exenta o no. Sostiene que, de entender que no era una empleada exenta, procedía cele-brar una vista para mostrar evidencia para que Malavé presentara la prueba que sostuviera sus alegaciones, y se le reconociera el derecho a Oriental a defenderse y a pre-sentar prueba a su favor. (28)
Adviértase que en su réplica a la solicitud de sentencia sumaria presentada por Oriental, la señora Malavé Serrano no sólo expresó las razones por las que no podía ser considerada administradora, sino que, además, expuso las razones por las que procedía dictar sentencia sumaria a su favor en todas las partidas reclamadas. En específico, sos-tuvo que la cantidad de horas trabajadas por ella surgía de un documento titulado Payroll Source Information. En conformidad con la nota al calce núm. 5 de la solicitud de sentencia sumaria presentada por la señora Malavé Serrano, dicho documento fue anejado a la referida solicitud/29)
Al dictar sentencia sumaria a favor de la señora Malavé Serrano, el Tribunal de Primera Instancia formuló unas determinaciones de hecho respecto a la cantidad de horas trabajadas por ésta, en conformidad con la información que *607surgía del referido documento Payroll Source of Information.(30) Más aún, en la nota al calce núm. 4 de su Sentencia, el foro primario puntualizó que “[n]o existe con-troversia alguna sobre las horas trabajadas por la querellante. La única controversia es si la querellante es administrador, conforme lo define el Reglamento 13”.(31)
El empleado tiene el peso de la prueba para demostrar, no sólo que realizó una labor en exceso de la jornada ordinaria, sino que también tiene que establecer el número de horas extras trabajadas.!32) El Tribunal de Primera Instancia entendió que la señora Malavé Serrano cumplió con dicho requisito de evidencia y estableció su reclamación mediante preponderancia de la prueba. Por ello, correspondía a Oriental controvertir si la prueba ofrecida era razonable.!33)
Oriental no se opuso a la referida solicitud de sentencia sumaria. Un estudio cuidadoso del expediente ante nos de-muestra que tampoco acompañó, como parte de su recurso de certiorari, copia del documento titulado Payroll Source of Information. Como antes indicamos, el referido docu-mento permitió que el foro primario hiciera una determi-nación de la cantidad de horas trabajadas por la señora Malavé Serrano y determinara que no existía controversia material y esencial de hechos al respecto. Por ello, no ha-bremos de intervenir con lo actuado por el Tribunal de Pri-mera Instancia. Tampoco podemos concluir que el referido foro abusó de su discreción al resolver el caso por la vía sumaria. Se trata de una determinación cobijada por la presunción de corrección de los procedimientos, que no fue rebatida por Oriental.
C. Finalmente, Oriental arguye que erró el foro inter-medio apelativo al confirmar la imposición de intereses *608post sentencia en casos como el presente. En apoyo de su posición, sostiene que las leyes laborales imponen al pa-trono que adeude salarios el pago de una suma equivalente en concepto de penalidad. Afirma que cuando se ordena el pago de horas extras y vacaciones no procede la imposición de intereses, ya que el legislador determinó taxativamente cuál era la medida de daños en estos casos y no incluyó los intereses. Cita en apoyo de su argumento lo resuelto por este Foro en Pan American v. Tribunal Superior, 100 D.P.R. 413 (1972. No le asiste la razón.
Sabido es que la Regla 44.3 de Procedimiento Civil(34) regula lo concerniente a la fijación de interés legal, tanto post sentencia como por temeridad. El interés post sentencia se refiere al tipo de interés que se impone a favor de la parte victoriosa en todas las sentencias que ordenen el pago de dinero. Este interés se computa sobre la cuantía de la sentencia, incluso las costas y los honorarios de abogado, y se fija desde la fecha en que dicte la sentencia hasta que se satisface.(35) Su imposición es mandatoria a toda parte perdidosa sin distinción alguna.(36)
En Pan American v. Tribunal Superior, supra, resolvimos que en casos al amparo de la Ley de Horas y Días de Trabajo, donde se reclama el pago de horas extras, no procede la imposición de intereses pre sentencia, ya que la indemnización concedida por dicha legislación es mucho más onerosa al imponer el pago adicional de una suma igual a la adeudada en concepto de penalidad. Nada expresamos allí con relación a los intereses post sentencia.
En el presente caso, el foro primario actuó correcta-mente al ordenar la imposición de intereses posteriores a la sentencia que ordenó el pago del dinero adeudado. No *609existe prohibición alguna en las Reglas de Procedimiento Civil o en alguna ley que impida la imposición de intereses post sentencia en casos de reclamaciones de salarios en concepto de horas extras. Avalar la posición de Oriental equivaldría a que la parte perdidosa dilate innecesaria-mente el cumplimiento de la sentencia, sin que tenga, por ello, consecuencia alguna.
Por los fundamentos antes expuestos, se confirma la sentencia recurrida emitida por el Tribunal de Apelaciones.
El Juez Presidente Señor Hernández Denton no intervino. La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.

(1) Reglamento Núm. 4267, 4ta rev., 1990.


(2) Cabe destacar que el adelanto en comisión se determinaba de acuerdo con cada oficial, por lo que cada oficial podía tener un draw diferente.


(3) 32 L.P.R.A. secs. 3118-3132.


(4) Querella, Apéndice del recurso de certiorari, págs. 40-43.


(5)Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. secs. 271-288).


(6) Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. sec. 250 et seq.) (Ley Núm. 180).


(7) 29 U.S.C.A. sec. 201 et seq.


(8) Contestación a la querella, Apéndice del recurso de certiorari, págs. 44-46.


(9) Íd., pág. 52.


(10) Sostuvo que la querellante había cesado en su trabajo el 3 de agosto de 2001, y que en virtud de la Ley Núm. 180, supra, las reclamaciones de salarios solamente pueden retrotraerse a los últimos tres años anteriores a la fecha de la cesantía. 29 L.P.R.A. sec. 250j(a).


(11) Apéndice del recurso de certiorari, págs. 115-320.


(12) Íd., págs. 322-343.


(13) Íd., pág. 334.


(14) Íd., pág. 343.


(15) 29 L.P.R.A. sec. 288(1). Véase, además, Rolón v. Charlie Car Rental, Inc., 148 D.P.R. 420, 426 (1999).


(16) Rolón v. Charlie Car Rental, Inc., supra, pág. 428, citando a Almodovar v. Margo Farms del Caribe, Inc., 148 D.P.R. 103 (1999), y Medina Vega v. Unión Obreros Cervecería, 86 D.P.R. 642 (1962).


(17) Rolón v. Charlie Car Rental, Inc., supra. Véase, además, López Santos v. Tribunal Superior, 99 D.P.R. 325 (1970).


(18) Íd.


(19) R. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, ed. rev., San Juan, Ed. Ramallo Bros., 2005, págs. 34-38.


(20) Rolón v. Charlie Car Rental, Inc., supra.


(21) Alegato de la parte peticionaria, págs. 8-14.


(22) Apéndice del recurso de certiorari, pág. 334.


(23) Rolón v. Charlie Car Rental, Inc., supra.


(24) Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse, además: García v. Darex P.R., Inc., 148 D.P.R. 364, 382 (1999); Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).


(25) Véanse, entre otros: Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Lluch v. España Service Sta., 117 D.P.R. 729 (1986).


(26) Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994).


(27) Rosario v. A. de T., 97 D.P.R. 324 (1969); Sierra v. Eastern Sugar Associates, 71 D.P.R. 888 (1950).


(28) Alegato de la parte peticionaria, págs. 18-25.


(29) Apéndice del recurso de certiorari, pág. 117.


(30) Véase pág. 5 de la Sentencia dictada por el Tribunal de Primera Instancia, Apéndice del recurso de certiorari, pág. 326.


(31) Íd., pág. 338 n. 4.


(32) Rosario v. A. de T., supra; Sierra v. Easter Sugar Associates, supra.


(33) Véase Sierra v. Eastern Sugar Associates, supra.


(34) 32 L.P.R.A. Ap. III.


(35) Gutiérrez v. A.A.A., 167 D.P.R. 126 (2006); Zequeira v. C.R.U.V., 95 D.P.R. 738 (1968).


(36) Gutiérrez v. A.A.A., supra, pág. 6, citando a Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982). Véase P.R. & Ame. Ins. Co. v. Tribunal Superior, 84 D.P.R. 621 (1962).